Citation Nr: 1225432	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  11-15 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder, currently rated 30 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran performed active military service from March 1967 to April 1970.

This appeal arises to the Board of Veterans' Appeals (Board) from a July 2010-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied an increased rating for post-traumatic stress disorder (PTSD).  Following issuance of a statement of the case in June 2011, the Veteran timely submitted correspondence indicating his desire to continue the appeal.  The Board accepts his correspondence in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals. 

Since issuance of the most recent supplemental statement of the case in May 2012, the Veteran submitted additional evidence along with a waiver of his right to initial RO consideration.  Thus, a remand not will be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has claimed that he cannot work due to PTSD.  The Board has therefore added a TDIU claim to page 1. 

In VAOPGCPREC 6-96, VA's General Counsel held that when the issue of entitlement to an extraschedular rating or a TDIU rating arises in connection with an appeal in an increased rating case, the Board is not precluded from issuing a final decision on the issue of an increased schedular rating and remanding the extraschedular-rating or TDIU-rating issue to the RO.  Further development is needed to properly adjudicate the TDIU claim.

Entitlement to TDIU and/or an extra-schedular rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  PTSD has been manifested throughout the appeal period by sleep disturbance, intrusive thoughts, flashbacks, hyper-vigilance, hyper-startle, detachment from self and world, avoidance of relationships, hyper-arousal symptoms, moderate to severe anger issues, avoidance behavior, feelings of anhedonia, depressed mood, hopelessness, helplessness, and worthlessness, sleep disturbance, concentration problems, thoughts of death, panic attacks, impaired impulse control with unprovoked irritability and periods of violence, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, and diminished insight and judgment.  

2.  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusion or hallucination; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name, is not shown.  

3.  The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  






CONCLUSION OF LAW

The criteria for a 70 percent schedular rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was provided in a May 2010 notice letter.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA out-patient treatment reports.  The claimant was afforded a VA medical examination in June 2010.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

PTSD has been rated 30 percent disabling for the entire appeal period under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 30 percent rating for PTSD is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating for PTSD is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating for PTSD is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent PTSD rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusion or hallucination; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

A Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Court stressed that the specified factors for each incremental rating were examples rather than requirements for a particular rating.  The Court stressed that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme, but should also consider any other evidence of occupational and social impairment.

The RO granted service connection for PTSD in May 2004 and assigned a 10 percent rating.  In March 2009, the RO granted a 30 percent rating for PTSD based, in part on Global Assessment of functioning (hereinafter: GAF) scores ranging from 50 to 65.  

In May 2010, the Veteran requested an increased rating for PTSD.  He reported that he had lost his job because of PTSD, that is, he retired from that job to avoid being fired.  He reported that he began attending PTSD meetings in March 2010. 

A March 2010 VA out-patient treatment report notes PTSD-related sleep disturbance, intrusive thoughts, flashbacks, hyper-vigilance, hyper-startle, detachment from self and world, avoidance of relationships, hyper-arousal symptoms, anger issues, and avoidance behaviors.  The report also mentions depression-related anhedonia and depressed mood most of the day with feelings of hopelessness, helplessness, and worthlessness, sleep disturbance, concentration problems, and thoughts of death.  The Veteran denied suicidal and homicidal ideation.  Insight and judgment were only fair.  His speech was logical and coherent.  The report notes that his last GAF score, in December 2009, was 60 [according to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occassional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.125 (2011)].

A May 2010 VA out-patient treatment report notes PTSD-related sleep disturbance, intrusive thoughts, nightmares, flashbacks, hyper-vigilance, hyper-startle, detachment from self and world, avoidance of relationships, hyper-arousal symptoms, anger issues, and avoidance behaviors.  The report also mentions depression-related anhedonia, dysphoria, hopelessness, helplessness, worthlessness, and poor energy level.  His mood and affect were mildly depressed.  Insight and judgment were fair.  His speech was logical and coherent.  The Veteran denied suicidal ideation and homicidal ideation.  No GAF score was assigned.  

According to a June 2010 VA PTSD examination report and disability benefits questionnaire, the Veteran has needed psychiatric care for PTSD since 2002.  The Veteran stopped working on March 23, 2010, and reported that he was not working because of anger issues and because of back pain.  The examiner noted moderate to severe anger issues and many other symptoms (presumably PTSD symptoms) that were moderate in severity.  The Axis I diagnoses were PTSD, depressive disorder, not otherwise specified (hereinafter: NOS), and anxiety disorder, NOS.  The examiner stated that depression and anxiety are a result of PTSD.  The GAF score was 59.  

The June 2010 VA examiner explained that a GAF score of 59 indicates moderate impairment in functioning.  The Veteran's depression, insomnia, and anxiety were adequately managed with drugs and therapy, but anger and irritability were more troublesome.  The examiner then stated that the Veteran was recently fired from a job because of his anger and that he had been divorced several times because of his anger.  The examiner also explained that because the Veteran had not experienced any legal problem, a lower GAF score was not warranted.  

A July 2010 VA out-patient treatment report contains a GAF score of 52.  December 2010 and February 2011 VA out-patient treatment reports contain GAF scores of 60+.

In April 2011, the Veteran's VA treating psychiatrist reported multiple PTSD symptoms, including panic attacks, which had not been mentioned earlier.  The psychiatrist felt that PTSD was moderate to moderately severe.  A June 2011 VA out-patient treatment report contains a GAF score of 55+.  The psychiatrist increased the dosage of anti-depressant.

A November 2011 VA PTSD examination report and disability benefits questionnaire reflects similar symptom as shown earlier and confirms panic attacks more than once a week and inability to establish and maintain effective relationships.  Also shown were impaired impulse control, such as unprovoked irritability with periods of violence, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The GAF score was 54.  

The medical evidence discussed above reflects that PTSD has been manifested throughout the appeal period by sleep disturbance, intrusive thoughts, flashbacks, hyper-vigilance, hyper-startle, detachment from self and world, avoidance of relationships, hyper-arousal symptoms, moderate to severe anger issues, avoidance behavior, feelings of anhedonia, depressed mood, hopelessness, helplessness, and worthlessness, sleep disturbance, concentration problems, thoughts of death, panic attacks, impaired impulse control such as unprovoked irritability with periods of violence, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, and diminished insight and judgment.  The Veteran's anger has been deemed moderate to severe by a VA compensation examiner.  

Comparing the PTSD manifestations to the rating criteria, the criteria for a 70 percent rating appear to be more nearly approximated.  As noted above, where PTSD impairs the Veteran's occupational and social functioning and where deficiencies in most areas are shown, then the 70 percent criteria are met.  In this case, occupational and social functioning have definitely been impaired, as the Veteran has reported that PTSD causes severe anger issues that affects employment and has caused several divorces.  Deficiencies in most areas are shown, as work performance has declined, family relationships have been destroyed, judgment and insight are impaired, and mood has been depressed.  Because the PTSD examination reports mention that the Veteran's anger affects working and has caused several divorces, inability to establish and maintain effective relationships is demonstrated.   

The inability to establish and maintain effective relationships, demonstrated above, is a distinguishing criterion that separates a 70 percent rating from the lower ratings.  Whereas a 30 percent rating is warranted for occasional decrease in work efficiency, and a 50 percent rating is warranted for difficulty in establishing and maintaining effective work and social relationships, the 70 percent rating is reserved for those cases in which an inability to establish and maintain effective relationships is shown.  The evidence in this case, especially the November 2011 VA compensation examination report, clearly shows an inability to establish and maintain effective relationships.  

Also, panic attacks and continuous depression are shown.  These symptoms appear to coincide with the 70 percent criteria, rather than 50 percent or lower criteria.  

While the assigned GAF scores of 59 and 54, assigned during the Veteran's compensation examinations, connote only moderate social and occupational difficulty, because the examiner explained that she/he assigned the 59 score on the basis of no legal problem at present, the Board will not place great weight on that GAF score.  This is because an absence of legal problems (assuming that the assertion of no legal problems is true) does not preclude a 70 percent disability rating.  

The 100 percent rating criteria are not more nearly approximated because total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusion or hallucination; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name, are not shown.  Although the November 2011 VA compensation examination report does indicate an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), overall, the disability picture presented by PTSD does not show total social and occupational impairment.  

The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds that the evidence favors the claim.  The claim for an increased schedular disability rating will therefore be granted. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  An extra-schedular rating will be addressed in the REMAND below.  

ORDER

A 70 percent schedular rating for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits. 



REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

TDIU

The Veteran has raised the issue of entitlement to TDIU.  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  With consideration of the grant herein, the Veteran meets the schedular criteria for TDIU.  In this case, the TDIU claim has not been developed for Board review.  In accordance with the Court's holding in Rice, supra, the TDIU claim is remanded for the procedural actions outlined in 38 C.F.R. § 4.16(a).   

Extra-schedular Consideration

The Veteran claims that PTSD symptoms have caused marked interference with employment.  Some of the medical evidence tends to support this claim and the Veteran is considered competent to report his symptoms.  38 C.F.R. § 3.159; Jandreau, supra.  The Board is therefore required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  See also VAOPGCPREC. 6-96. 

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

In Thun v Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Federal Circuit interpreted and affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that Court's three-part test sets forth the following three elements: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Id, at 1368.

The Federal Circuit also stressed: 
     The regulation's use of the phrase "upon field station submission," suggests, at a minimum, that the regional offices and the Board were intended to play some role in evaluating a claim for an extra-schedular rating.  Permitting the regional offices and the Board to issue a "field station submission" in which they recommend extra-schedular consideration still reserves to the Under Secretary and the Director the ultimate authority to approve those recommendations based on whether the Veteran should receive an extra-schedular rating "to accord justice."

Id, at 1370.  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should develop the TDIU claim as necessary, including providing an examination to determine whether service connected disabilities preclude securing or following a substantially gainful occupation.  All indicated tests and studies should be conducted and all findings described.  The examiner should elicit a history of relevant symptoms from the Veteran.  The claims file must be made available to the examiner for review and the examination report should reflect that such review was accomplished.  The examiner should address whether it is at least as likely as not (50 percent or greater probability), that the Veteran's service-connected disabilities preclude securing or following a substantially gainful occupation, considering his education and occupational experience but without consideration of her/his age.  A rationale for any opinion should be given.  

2.  Following the above, the AMC or RO should review all the relevant evidence and adjudicate the TDIU claim.  

3.  Following development and adjudication of the TDIU claim, if TDIU is not granted, the AMC or RO should submit it to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b) and/or § 3.321 (b).  

4.  Ultimately, if any benefit sought remains denied, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may have adverse consequences on the claim.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


